 

 

 

UNITED sTATEs DISTRICT coURT `¥ y MAR §32019 , §
n R § d§z
wEsTERN DISTRICT 0F NE.'w YORK »~:%G;;;;;?§§,§C… _WWH§
\\I;~§T`~,`;;§_».:;_\;§M'm\ais§$£` (..\;§-"‘-
y “~-*asw §~';§§r?é€@“€ ‘"’
SHAWN GREEN, *“-»~,.,=.:L.,,m,
Piaintiff,
DECISION AND ORDER
v. _ ll»cv-6063
SCHMELZLE,
Defendant.
Introduction

Currently pending before the Court is pro se plaintiff Shawn
Green’s (“plaintiff”) motion to compel discovery and impose
sanctions. Docket # 112. For the reasons stated.belom, the motion
to compel is granted in part and denied in partz The motion for
sanctions is denied.

Procedural Background

 

Plaintiff commenced this action over seven years ago. §ee
Compl. (Docket # l). In his second amended complaint, plaintiff
alleged various constitutional violations arising out of his
incarceration at Elmira Correctional Facility and named as
defendants 24 employees of the New York State Department of
Corrections and Community Supervision (“DOCCS”). §§§ Second Am.
Compl. (Docket # 44). Plaintiff is black and has diabetes. §ee
id; Among many other allegations, he claims that he was denied
the opportunity to participate in recreation or use the phone

because he was required to report to the infirmary for insulin

1

injections during the only hour those opportunities were

available. See Green v. Schmelzle, 239 F. Supp. 3d 669, 670~71

 

(W.D.N.Y. 2017). -Plaintiff filed 51 grievance related 1x) this
issue, numbered EL34-054-08. '§§; Defendant Schmelzle conducted
an investigation and plaintiff’s grievance was denied. ld; at
671. Thereafter, plaintiff learned that another diabetic inmate,
Michael Bennett, filed a similar grievance, numbered EL36-155-09.
§Q;_ After Bennett's grievance was filed, the correctional facility
changed its policy so that diabetic inmates could participate in
recreation. ;d;

On December 23, 2015, Judge Wolford granted in part and denied

in part the defendants' motion to dismiss or, in the alternative,

for summary judgment. Green v. Eischer, et al., No. 6:1l-cv-

 

06063, 2015 WL 9460145 (W.D.N.Y. Dec. 23, 2015). Judge WOlfOrd
_held that plaintiff had sufficiently alleged that a similarly
situated inmate was treated differently based on his race, and she
denied the motion as to this issue. §d; at *5. Judge Wolford,
however, granted the defendants’ motion as to all other claims and
defendants in the lawsuit. §e§ id; at *8. Accordingly, only
defendant Schmelzle remains. §ee id;

This Court held a scheduling conference on March 16, 2016.
Min. Entry (Docket # 74). The defendant indicated that he planned

to file another motion for summary judgment as to exhaustion, so

the Court did not enter a scheduling order and instead ordered

defendant to file that motion and ordered DOCCS to preserve various
documents pertaining to the issues presented in this lawsuit.
Docket # 75. On April 7, 2016, defendant Schmelzle again moved
for summary judgment. Docket # 78. Judge Wolford denied that
motion on March 8, 2015. Docket # 84. This Court held a second
conference on July 5, 2017 (Min. Entry (Docket # 91)) and the next
day issued a scheduling order (Docket # 92). Thereafter, the
defendant scheduled. a deposition. of plaintiff. §ee_ Green 'v.
Schmelzle, No. 6:11-cv-06063-EAW-JWF, ECF No. 108, slip op. at l-
2 (W.D.N.Y. June 5, 2018). At the eleventh hour, plaintiff refused
to go forward with the deposition, citing outstanding discovery
issues. §ee i§; at 2. The defendant made a motion for sanctions,
which was denied by Judge Wolford and the case was again referred
to the undersigned for supervision of discovery. §§; at 4. The
Court held a status conference and ordered plaintiff to go through
with a deposition and address any discovery issues by filing a
motion to compel. Docket ## llO, lll.
Discussion

Plaintiff filed the instant motion on June 25, 2018. Docket
# 112. Defendant Schmelzle opposes the motion. Docket # 116.
Plaintiff submitted a_reply to the defendant’s response. Docket
# 118. In his motion, plaintiff requests that

Defendant be ordered to provide supplemental responses

for all its prior discovery answers and produce
documents sought in DOCCS custody; Court deem all

Plaintiff admission demands establish [sic]; instruct
Defendant to provide the identity of DOCCS employees as
well as prisoners involved with grievances EL34-054~08
and EL36-155-09, including authorize [sic] Plaintiff to
depose them by written questions and impose standard as
well as monetary sanctions upon Defendant and his

attorney.
Docket # 112 at 3. The Court will address these requests in
sequence.

Supplemental Responses: The defendant argues that plaintiff

 

submitted discovery demands prior to the first Rule 16 conference
and thus, the defendant was not required to provide responses to
those requests. §e§ Def.’s Resp. (Docket # 116) at IY 4, 14.
Defendant Schmelzle is correct that Rule 26(d)(1) of the Federal
Rules of Civil Procedure prohibits a party from seeking discovery
before the parties have conferred - which, in this case, meant a
Rule 16 conference. §ee Fed. R. Civ. P. 26(d)(1). Plaintiff
submitted requests for admission and requests for production and
interrogatories to defendant Schmelzle prigr to the Rule 16
conference. §d; 1 14. Howevery defendant Schmelzle responded to
the requests for' admission. and. interrogatories, despite their
being premature. §ee Exs. B and D annexed to Def.’s Resp. (Docket
# 116). Thus, to the extent plaintiff is moving for responses to
requests for admission and interrogatories, that motion is denied

as moot.1

 

1Of course, Requests for Admissions that are answered or objected to are not
deemed admitted. See Fed. R. Civ. P. 36(a} (3).

4

As for requests for production} plaintiff indicates that he
submitted discovery demands in March of 2016 and May and July of
2017. §ee_ Pl.’s Mot. (Docket # 112).7 He contends that the
defendant did not provide any of the documents requested in his
March 2016 demand. ln his response to plaintiff’s motion, the
defendant notes that plaintiff did not resubmit this request after
the Rule 16 conference. Def.'s Resp. (Docket # 116) at l l4. The
Court cannot find, and the defendant does not cite to, any
requirement that a premature discovery demand be resubmitted in
order to be answered. In- any event, in the interests of
'efficiency, to the extent that the defendant has not provided as
response to jplaintiff’s March 20l6 request for ;production, he
should do so now.-

Identity of People involved With Grievances EL34-054-08 and
EL36-155-O9:

 

These grievances and the people involved_ lin their
adjudication are certainly relevant to that aspect of plaintiff's
complaint that survived Judge Wolford's decision on defendants'
motion to dismiss. To the extent that the defendant has not
provided this information to plaintiff, he should do so now.

Sanctions: _The Court declines to impose sanctions at this

time. See Deleon v. Hoffman, No. 05-CV-6682CJS, 2009 WL 500862,

 

at *l n.l (W.D.N.Y. Feb. 26, 2009) (declining to impose sanctions

where pro se plaintiff alleged that defendants failed to respond
to his premature discovery demands).
Conclusion

Based. On the foregoing, plaintiff’s motion to compel is
granted in part and denied in part and his request that the Court
impose sanctions on defendant Schmelzle and his attorney is denied.
Currently pending before Judge Wolford is defendant's motion for
summary judgment (Docket # 119} and plaintiff’s motion to file a
Third_.Amended. Complaint (Docket # 125). In. replying to the
defendant’s opposition to file a Third Amended Complaint,
plaintiff informed the Court that “no additional evidence or
discovery [is] needed other than that already requested”. See

Docket # 128. Accordingly, discovery in this matter is closed.

JONATHAN W. FELDM.AN
Uni ed States Magistrate Judge

.IT IS SO ORDERED.

Dated: March §1, 2019
Rochester, New York

